Citation Nr: 0941191	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  06-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for varicose veins in 
the right lower extremity, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for varicose veins in 
the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk



INTRODUCTION

The Veteran served on active duty from October 1959 to 
February 1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for varicose 
veins of the left lower extremity is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

The Veteran's varicose veins in the right lower extremity 
show symptoms that include persistent edema, and eczema, 
without intermittent ulceration.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for 
varicose veins in the right lower extremity have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code (DC) 7120 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that his service-
connected varicose veins of his right lower extremity are 
more disabling than currently evaluated.  Initially, the 
Board notes that VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In an 
April 2005 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the appellant could help VA going forward, and 
what the evidence must show to support his claim.  In an 
April 2007 correspondence, VA explained to the Veteran how 
disability evaluations and effective dates are assigned.  
This letter, however, was sent after the initial denial of 
the claim, and the AOJ did not subsequently readjudicate the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by a subsequent readjudication, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board finds that this notice error was harmless.  Only 
prejudicial notice errors merit remand.  Shinseki v. Sanders, 
129 S. Ct. 1696, 1704-05 (2009) (holding that notice errors 
must be examined in the context of the facts of the 
particular case to determine whether they are prejudicial); 
see also 38 U.S.C.A. § 7261(b)(2); 38 C.F.R. § 19.9(a).  A 
prejudicial error is one that affects the "essential 
fairness" of the adjudication by depriving the claimant of a 
"meaningful opportunity to participate effectively" in the 
adjudication of the claim.  Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  Here, there is no indication that the 
Veteran was prejudiced by this notice error.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.

Furthermore, VA provided the Veteran with three separate VA 
examinations (in September 2004, May 2005, and August 2006).  
VA-provided medical examinations must be legally 
"adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  To that end, examinations must be both "thorough 
and contemporaneous."  Caluza v. Brown, 7 Vet. App. 498, 
505-506 (1995) (applying pre-VCAA law); accord Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007).  A thorough 
examination "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

The Veteran asserts that the examinations were inadequate.  
He argues that his most recent examination was insufficient 
because it lasted only fifteen minutes; no tests were 
performed; and the examiner overlooked his ulcerations and 
pigmentations.  The Board, however, finds that his 
examinations were thorough and contemporaneous.  At the two 
most recent examinations, the examiners reviewed and 
discussed the Veteran's medical history and the claim file.  
They conducted thorough physical examinations, and made 
sufficiently detailed notes of the Veteran's sundry symptoms.  
Accordingly, as to the Veteran's claim for an increased 
rating, the Board determines that the examinations were 
legally adequate.

In short, the Board finds that VA has fulfilled its duty to 
assist in every respect.


II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims).  VA's ability 
to assign staged ratings reflects the "possible dynamic 
nature of a disability while the claim works its way through 
the adjudication process."  O'Connell v. Nicholson, 21 Vet. 
App. 89, 93 (2007).

In this case the RO established service connection for right-
sided varicose veins claimed as varicose veins in January 
2005, and assigned a 10 percent evaluation.  In the currently 
appealed June 2005 decision, the RO increased the evaluation 
to 20 percent.

Under Diagnostic Code 7120, a 20 percent disability rating is 
assigned when there is, in a single extremity, persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  A 40 
percent disability rating is assigned when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent disability 
rating is assigned when there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  38 C.F.R. § 4.104, DC 7120.

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability had 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2).  
"Accordingly, the relevant temporal focus for adjudicating 
an increased-rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim."  Hart, 21 Vet. App. 505, 509 (2007) (emphasis 
added).  Here, then, the applicable relevant time period 
begins March 15, 2004 (one year before the Veteran filed his 
claim for increased rating), and continues to the present 
time.

The Board has reviewed the lay and medical evidence relating 
to the Veteran's service-connected condition.  The Veteran 
has submitted statements to the effect that his service-
connected varicose veins of the right leg have worsened; that 
his condition is so severe that it has developed "secondary 
involvement of the deep circulation"; that he suffers from 
multiple ulcerations and pigmentations; that he cannot walk 
long distances or stand for long periods of time; and that he 
can only move his left leg in order to relieve pain in his 
right leg.

In September 2004, the Veteran underwent a VA examination.  
The Veteran reported symptoms including a sensation of 
heaviness, itching, numbness, aching, and fatigue in his 
right lower extremity; that his symptoms had recently 
worsened; and that his symptoms were worse when standing or 
walking.  He reported that he was unable to use the 
prescribed compression hosiery because it caused discomfort 
because it was too tight on his upper calf.  His symptoms 
were relieved partially by elevating his leg.  The effect of 
his symptoms on his occupation and daily activities was noted 
as decreased ambulation.

Physical examination revealed, in the right lower extremity, 
abundant saccular and tortuous varicose veins from the distal 
inner thigh across the medial knee, medial calf.  The 
varicose veins were depressible.  There were also abundant 
superficial varicosities on his medial and lateral ankles and 
on his dorsal foot.  There was no board-like edema or 
ulcerations.  The right ankle was swollen.  The left lower 
extremity showed no varicosity, no stasis pigmentation, no 
ulceration, and no board-like edema.

The examiner diagnosed the Veteran with right-sided moderate 
varicose veins.

In May 2005, the Veteran underwent another VA examination.  
The Veteran reported symptoms including itching and pain in 
his lower extremities that seemed to affect him mainly when 
he was at rest; and edema that was relieved sometimes by 
elevation of his extremities.

Physical examination revealed visible and palpable varicose 
veins in both lower extremities, worse in the right leg than 
in the left leg.  They were specifically visible at the ankle 
joint and the popliteal fossa (the hollow behind the knee).  
There was no edema, no stasis, no pigmentation, no eczema, 
and no ulceration.

The examiner diagnosed the Veteran with varicose veins in the 
lower extremities, worse in the right side.

In August 2006, the Veteran underwent a third VA examination.  
The Veteran reported symptoms including frequent swelling 
that decreased somewhat with elevation; fatigue upon 
ambulation in the lower right extremity; sporadic cramps in 
the lower right extremity (and less frequent cramps in the 
lower left extremity); the sensation of heaviness and 
occasional numbness in the lower right extremity; itchy and 
irritated skin in the lower right extremity; aching, fatigue, 
cramps, and itching in the lower right extremity when 
resting; and that his symptoms had become progressively 
worse.  The Veteran reported that he walked daily for half-
hour periods without having to stop to rest.

Physical examination revealed, in the right lower extremity, 
abundant, visible, saccular, and tortuous varicose veins from 
the medial thigh, across the knee, and down to the calf.  
There were also abundant venules and eczema on the inner calf 
over areas of saccular and tortuous veins.  There was mild 
edema, but no pitting edema, no stasis pigmentation, and no 
board-like edema.  

In the left lower extremity, there were no varicose veins 
visualized, no swelling, no ulceration, no venules, no edema, 
no pitting edema, and no board-like edema.

The Veteran had muscle strength of 5/5 in both lower 
extremities, and was able to walk without an assistance 
device, at a normal cadence, and with equal step length.

The examiner diagnosed the Veteran with (1) moderate varicose 
veins, right lower extremity with eczema; (2) moderate deep 
venous insufficiency, right leg; (3) severe right great 
saphenous veins insufficiency; (4) multiple varicose veins 
distal thigh without thrombus; and (5) moderate deep and 
superficial venous insufficiency, left leg.

Resolving all doubt in the Veteran's favor, the Board finds 
that a 40 percent disability rating is warranted since March 
15, 2005 (the date the Veteran filed his claim for increased 
rating).  As noted, a 40 percent disability rating is 
assigned when there is (1) persistent edema and (2) stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  The evidence here shows that the Veteran's 
varicose veins in his right leg are characterized by 
persistent edema, and eczema, without intermittent 
ulceration.  His condition therefore warrants a 40 percent 
evaluation.

The Board also finds, however, that the Veteran's disability 
does not warrant more than a 40 percent disability rating 
because the preponderance of the evidence is against such a 
finding.  A 60 percent disability rating is assigned when 
there is (1) persistent edema or subcutaneous induration, (2) 
stasis pigmentation or eczema, and (3) persistent ulceration.  
The evidence shows that the Veteran does not suffer from 
persistent ulceration-one of the three required findings for 
a 60 percent rating.  Therefore, a 60 percent evaluation is 
unwarranted.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases, where 
the regular schedular ratings are found to be inadequate or 
impractical, so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  Significantly, the regular schedular ratings 
provide for a higher rating for the Veteran's service-
connected condition, but evidence supporting a higher rating 
has not been submitted.  Moreover, the Veteran's case does 
not present a truly "exceptional or unusual disability 
picture."  Although the record reflects that the Veteran is 
currently not employed, this situation is due to his 
voluntary retirement, and it has not been medically suggested 
that his service-connected varicose veins have rendered him 
unemployable.  Therefore, the Board finds that referral of 
the case for consideration as to whether an extra-schedular 
rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected varicose veins of the right lower extremity have 
been 40 percent disabling, but no more, since March 15, 2005 
(the date the Veteran filed his claim for increased rating).

In arriving at this conclusion, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

A 40 percent disability rating, but no more, for varicose 
veins in the right lower extremity is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for varicose veins in the 
left lower extremity.

The Veteran's service treatment records are void of any 
complaints of, treatment for, or diagnoses of varicose veins 
in the lower left extremity.  In May 2005, the Veteran was 
diagnosed with varicose veins in the lower extremities, worse 
in the right side.  In August 2006, the Veteran was diagnosed 
with moderate deep and superficial venous insufficiency, left 
leg.

The Veteran contends his currently diagnosed condition in his 
left leg is secondary to his service-connected varicose veins 
in his right leg.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d).

Alternatively, service connection may be granted on a 
secondary basis.  Any disability "proximately due to or the 
result of" a service-connected disease or injury "shall be 
service connected" as if it were part of the original 
condition.  38 C.F.R. § 3.310(a).  In cases where an existing 
disability is aggravated by a service-connected disability, a 
veteran is entitled to compensation for "the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In October 2006, a new regulation went into effect that 
governs secondary service connection claims based on an 
aggravation theory.  Claims Based on Aggravation of a 
Nonservice-Connected Disability, 71 Fed. Reg. 52,744 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(b)).  The new 
regulation, in effect, places additional burdens on a veteran 
claiming secondary service connection based on aggravation.  
Because the Veteran here filed his initial claim before the 
new regulation went into effect, the prior, more liberal 
version of 38 C.F.R. § 3.310 applies.

The Veteran argues that there is a nexus between the varicose 
veins in his right leg and those in his left leg.  It is well 
settled, however, that neither the Board nor a claimant who 
lacks the relevant medical training is qualified to render 
etiological opinions that require medical experience, 
training, or education.  Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006).  Because opining as to the connection between the 
Veteran's varicose veins in his right leg and those in his 
left leg requires medical training, the Board finds that the 
appellant is not qualified to render, on his own accord, a 
competent opinion as to the nexus.

In August 2006, a VA examiner opined as to the etiology of 
the Veteran's varicose veins in his left leg.  The Board 
finds, however, that the examiner's opinion was not 
sufficiently clear so as to permit the Board to render a 
decision on the claim.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (thorough examination "must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions," and must provide 
"sufficient detail" to enable the Board to make a "fully 
informed evaluation").

The examiner concluded, in relevant part, "During evaluation 
today, [the Veteran] states that he walks half an hour daily 
without interruption.  Therefore, he is able to walk long 
distances. . . .  The symptoms described as cramping, 
fatigue, swelling, varicose veins, saccular and tortuous 
varicose veins in the right side, itching, and eczema are all 
related to his venous insufficiency.  Therefore, it is not as 
likely as not [that] the patient cannot walk long distances 
due to right side varicose veins or due to other condition in 
his right lower extremity."

The examiner's opinion seems to focus on whether the 
Veteran's service-connected varicose veins in his right leg 
inhibit his ability to ambulate.  (It appears that the 
examiner was responding to the question that was presented to 
him.)  The question, however, that must be addressed is 
whether the Veteran's varicose veins in his right leg have 
caused or aggravated the varicose veins in his left leg.  
Because that question has not been addressed, the Board must 
remand the case.

The Board also notes that there is in this case some 
ambiguity as to the diagnosis of the Veteran's left leg 
condition.  In May 2005, he was diagnosed with varicose veins 
in both lower extremities, worse in the right side.  On the 
other hand, in August 2006, he was diagnosed with moderate 
deep and superficial venous insufficiency, left leg.  On 
remand, the Board requests that the diagnosis be clarified as 
it relates to the Veteran's condition in his left leg.

Accordingly, the case is REMANDED the AMC for the following 
action:

1.	Schedule the Veteran for a VA 
examination for the purpose of (1) 
clarifying the diagnosis of the 
condition affecting the Veteran's left 
lower extremity; and (2) ascertaining 
whether the varicose veins (or other 
diagnosed conditions) in his left lower 
extremity were caused or aggravated by 
the varicose veins in his right lower 
extremity.  The examination report 
should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and statements 
(including the Veteran's lay 
statements).

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
varicose veins (or other diagnosed 
conditions) in his left lower extremity 
were caused or aggravated by the 
varicose veins in his right lower 
extremity. 

2.	Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims that are remanded by the Board, or by the U.S. Court 
of Appeals for Veterans Claims, for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


